Moyer, C.J.,
concurring.
{¶ 23} I agree with the majority that we should reject the exception to the privity rule proposed by the appellants. Under the proposed exception, an attorney could be liable to his client’s beneficiaries for negligence in connection with a large and loosely defined group of transactions; the appellants do not present compelling reasons for creating such a broad exception to the privity rule. Nevertheless, I write separately to distinguish the exception proposed by the appellants in this case and the one considered in Simon v. Zipperstein (1987), *23232 Ohio St.3d 74, 512 N.E.2d 636, and to acknowledge that, in a case with different facts, there would be compelling reasons for adopting the exception we rejected in Zipperstein.
{¶ 24} In the present case, the beneficiaries seek to hold the decedent’s attorney liable for negligence in a financial transaction independent of the will. In particular, the beneficiaries alleged negligence in the attorney’s preparation of a deed that transferred the decedent’s property to her son and reserved a life estate for the decedent. In Zipperstein, the beneficiary sought to hold the decedent’s attorney liable for negligence in the preparation of the will. Among other things, the beneficiary sought damages for the attorney’s failure to include a provision in the will renouncing an existing antenuptial agreement. Zipperstein, 32 Ohio St.3d at 75, 512 N.E.2d 636.
{¶ 25} The appellants cite no case in which a court in any jurisdiction allows beneficiaries to sue the decedent’s attorney for negligence in a financial transaction independent of the will. Instead, the appellants cite cases in which courts in other jurisdictions recognized a cause of action that is almost identical to the one considered in Zipperstein: in each case, the court allowed either a beneficiary or an intended beneficiary to sue the decedent’s attorney for errors in the preparation of a will or codicil. See Lucas v. Hamm (1961), 56 Cal.2d 583, 15 Cal.Rptr. 821, 364 P.2d 685; Guy v. Liederbach (1983), 501 Pa. 47, 51, 459 A.2d 744; Succession of Killingsworth (La.1973), 292 So.2d 536; Ogle v. Fuiten (1984) 102 Ill.2d 356, 80 Ill.Dec. 772, 466 N.E.2d 224; McAbee v. Edwards (Fla.App.1976), 340 So.2d 1167; and Licata v. Spector (1966), 26 Conn.Supp. 378, 225 A.2d 28. The appellants assert, without significant explanation, that if we approve of the result in any of these cases, we should find a cause of action here: “The only difference * * * is that here the error was not in the drafting of a will but in not understanding the import of another type of document prepared in furtherance of the attorney’s client’s dispositive scheme. This * * * is a difference without distinction.” I disagree with the appellants’ assertion. The cause of action proposed by the appellants is readily distinguishable from those recognized in the aforementioned cases.
{¶ 26} First, the appellants’ broad description of the error in this case demonstrates that a cause of action based on the present facts would have a far greater scope than the cause of action recognized in any of the above cases. In the appellants’ description of the error as a failure to “understand[ ] the import of another type of document prepared in furtherance of the attorney’s client’s dispositive scheme,” the phrase “another type of document” provides no threshold limitation. The phrase “in furtherance of the attorney’s client’s dispositive scheme” would also be difficult to define or limit and would almost certainly *233include transactions in which attorney errors and the resultant damage were readily discoverable before the death of the client.
{¶ 27} Second, damage to beneficiaries is more readily foreseeable in a will-drafting case than in the present case. The Supreme Court of California has held that because one of the main purposes of a will is to transfer property to the named beneficiaries, damage to those beneficiaries in the event of attorney negligence in drafting the will is “clearly foreseeable.” Lucas, 56 Cal.2d at 589, 15 Cal.Rptr. 821, 364 P.2d 685. Here, the main purpose of the transfer of land was to benefit the decedent and her son — not the other beneficiaries. The damage to the beneficiaries described in the present ease is therefore far less foreseeable than the damage to the beneficiaries in a case where an attorney was negligent in preparation of the will.
{¶ 28} Despite these objections to the cause of action proposed by appellants, I believe that there would be compelling reasons to recognize a cause of action by an intended beneficiary against the decedent’s attorney for negligence in preparation of a will.
{¶ 29} Courts in many states have recognized a cause of action for beneficiaries alleging attorney error in the preparation of a will or codicil. The Supreme Court of California, when it held that a decedent’s beneficiaries have a cause of action against the decedent’s attorney for negligently preparing testamentary instruments, noted that such a cause of action does not impose a new or unexpected burden on the decedent’s attorney. Lucas, 56 Cal.2d at 589, 15 Cal.Rptr. 821, 364 P.2d 685. See also Licata, 26 Conn.Supp. 378, 225 A.2d 28 (holding that a decedent’s beneficiaries can sue the decedent’s attorney for negligently preparing a will).
{¶ 30} The Supreme Court of Pennsylvania, holding that a named beneficiary may, as an intended third-party beneficiary, sue the decedent’s attorney, rejected the idea that its holding would impose a costly and undesirable burden on attorneys: “Overarching all of appellants’ arguments is the basic policy argument that allowing suits such as appellee’s would perhaps lower the quality of legal services rendered to clients because of attorneys’ increased concern over liability to third persons, and certainly make them much more expensive. We cannot accept the proposition that insuring the quality of legal services requires allowing as limited a number of persons as possible to bring suit for malpractice.” (Citations omitted.) Guy, 501 Pa. at 62-63, 459 A.2d 744.
{¶ 31} In the dissent to this court’s decision in Zipperstein, Justice Brown argued that, in an action by an intended beneficiary alleging negligence in the preparation of a testamentary instrument, no real conflict of interest exists: ‘Where the attorney’s job is to draft a will, * * * the needs of the client simply require the attorney to competently construct an instrument that will carry out *234the client’s intentions as to the distribution of his or her property upon death. If the attorney negligently fails to fulfill those needs, with the result that an intended beneficiary receives less than the client desired, surely the client, if he or she were still alive, would want the intended beneficiary to bring an action against the attorney.” (Emphasis sic.) 32 Ohio St.3d at 78, 512 N.E.2d 636.
Ronald L. Rosenfield Co., L.P.A., and Ronald L. Rosenfield, for appellants.
John C. Nemeth & Associates, John C. Nemeth, and Michael J. Collins, for appellee.
Frederick M. Morgan Jr.; and Volkema Thomas, L.P.A., and Michael S. Miller, urging reversal on behalf of amicus curiae, Ohio Association for Justice.
{¶ 32} Justice Brown also recognized that there were significant policy reasons to recognize an intended beneficiary’s cause of action for negligence. In particular, he argued that without such a cause of action, attorneys who commit malpractice in preparing a will are immune from liability. 32 Ohio St.3d at 77, 512 N.E.2d 636. He also noted that we have recognized causes of action by third parties against physicians, architects, and accountants, despite a lack of privity: “In the law of torts, the use of privity as a tool to bar recovery has been riddled (and rightly so) to the extent that we are left with legal malpractice as, perhaps, the only surviving relic.” Id.
{¶ 33} I am persuaded that, as Justice Brown argued, the issue of an attorney’s conflict of interest does not arise if an intended beneficiary has a cause of action in negligence for an attorney’s preparation of a will. I am also persuaded that there is a strong need for attorney accountability in preparing wills. It serves no purpose to continue to invoke a strict rule of privity to protect the malpractice of a lawyer when we have abrogated that rule with respect to the liability of other professionals, such as accountants and architects. For this reason, if presented with a different set of facts, I would be in favor of revisiting our decision in Zipperstein in the context of the holding of Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256.
Pfeifer and Lundberg Stratton, JJ., concur in the foregoing opinion.